PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/852,488
Filing Date: 22 December 2017
Appellant(s): Angela Maduko et al.



__________________
James M. Stover
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 17 November 2020.
(1) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/13/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Arguments
	The Examiner’s answers in response to Appellants’ arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.

(2.1.) Claim 1:
Appellant’s argument:
In respect of claim limitation (element) “rewriting a query as a rewritten query by pushing aggregates of the query into a UNION ALL (UA) view”, the Appellant argued that 


Examiner’s Response:
2.1.1. As a background information, the Examiner introduces below an example for explaining SQL OR statement.
A Florida State public health official inquires the names of residents of Monroe and Lee counties for vaccine allocation. The result of the inquiry ‘names of residents’ comes from two separate embedded sub-inquires based on two independent predicates “living in Monroe” and “living in Lee”, respectively. 
That is, the first sub-inquiry is ‘names of residents living in Monroe’, and ‘names of residents living in Lee’ the second. In other words, the single language statement represents two embedded sub-statements without duplicating the portion ‘the names of residents’ for reasons including a more graceful and simpler language expression.

The above plain inquiry is normally translated into a below SQL query: 
SELECT name FROM resident WHERE (county = ‘MOROE’) OR (county=’LEE’).
The query retrieves names based on two separate sub-queries 
SELECT name FROM resident WHERE (county = ‘MOROE’) and
 SELECT name FROM resident WHERE (county=’LEE’), based on two independent predicates (county = ‘MOROE’) and (county=’LEE’), respectively. 
The Examiner respectfully emphasizes that the OR operator in the query statement combines names from resident table resulting from the two separate and independent sub-queries establishing on the two separate and independent predicates.
The Examiner further respectfully submits that the phrase “query aggregate” being argued by the Applicant is not defined in the specification, nor in WIKIPEDIA® or Microsoft® Computer Dictionary. Based on examples described in the specification, the ‘query aggregate(s)’ is reasonably and properly interpreted 
The SELECT SQL statement can certainly go more complex for retrieving multiple information, including an “*” for all data, by joining two or more tables (T1, T2, for example) with predicates of complicated Boolean logic, in most applications.

2.1.2. Listed below shows how the cited query statement comprising of two subqueries establishing on two separate and independent predicates is mapped against and equated to the Application’s query statement of query aggregates.
For reading easiness, the Examiner abbreviates Q7 for ‘Example Query 7’, Q8 for ‘Example Query 8’, P1 for (T1.x=l0 AND T1.z=T2.z), and P2 for (T2.y=20 AND T1.z=T2.z).
Now the Q7 query statement cited from the Ahmed reference turns into:
SELECT * FROM Tl, T2 WHERE P1 OR P2.
In the cited reference, Ahmed specifically emphasized the two conjunct predicates (conjuncts, P1 and P2) are “independent” and "each of these independent conjuncts may be treated separately” (emphasized). The separate and independent predicates are designated to represent separate and independent sub-queries embedded in the query statement.
Q7 comprises of two sub-queries 
SELECT * FROM Tl, T2 WHERE P1; and
SELECT * FROM Tl, T2 WHERE P2.
The two sub-queries are also separate and independent based on the two separately and independently treated conjuncts (conjunct predicates).
Accordingly, the Examiner respectfully submits the cited Q7 comprising of subqueries meeting the criteria for a query comprising of query aggregates as required.

2.1.3. The Ahmed further transformed the Q7 in to an UNION ALL query view Q8 (Ahmed: [0082]), in its abbreviated form, Q8 is listed below:
SELECT * FROM Tl, T2 WHERE P1
UNION ALL
SELECT * FROM Tl, T2 WHERE P2 AND LNNVL(P1).
 (Note: LNNVL(P1) is used to exclude duplicated records).
In SQL, transforming a query is rewriting the query. Generally, transforming or rewriting a SQL statement is aiming to optimize the usage of computing resources.
Q7 into Q8 meeting the subject matter of pushing query aggregates into a rewritten query, as required.

2.1.4. The Examiner also likes to respectfully point out that at [0018], the specification described producing an equivalent rewrite of an aggregate query on a UA (UNION ALL) view by pushing the aggregates into the view, so as to obtain the cost of the original and rewritten queries, with the better of the two approaches retained for processing the query. That is, rewriting a single query comprising of query aggregates into an UNION ALL of rewritten multiple queries.  
On the other hand, based on the same rationale, the cited Ahmed at [0037] described when the query cost is evaluated, execution costs or other query execution efficiencies are estimated for different representations of the query, and a preferred representation of the query is selected for execution. Further at [0042], Ahmed described an initial query includes disjunctive predicates, and the control parameter indicates a certain procedure of a plurality of alternative procedures that is to be used for expanding queries comprising disjunctive predicates into semantically equivalent candidate queries comprising combinations of UNION-ALL subqueries. 
Accordingly, both the instant application and cited Ahmed reference 
2.1.5. As the Examiner described above in Paragraphs 2.1.1. - 2.1.4, Ahmed teaches a query of two predicates that establish semantically equivalent sub-queries and the query may be transformed (rewritten) into more cost effective UNION ALL view of multiple queries. Therefore, the Examiner respectfully concludes Ahmed does teach the subject matter of “rewriting a query as a rewritten query by pushing aggregates of the query into a UNION ALL (UA) view” fully and correctly.

(2.2.) Claims 2-3 and 4-20:
Appellant’s argument:
With respect to claims 2-3 and 4-20, the Appellant mentioned some claim limitations (elements) without making arguments, other than the above one, about the rejections the Examiner made in the final rejections.
Accordingly, the Examiner maintains all the grounds previously set forth for making rejections to the claims and the limitations, respectfully.



Respectfully submitted,
/KUEN S LU/   
Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

Conferees:


Tamara T KyleSupervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        /TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/Mary Jacob/Quality Assurance Specialist, TC2100                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.